      Case 3:18-cv-01523 Document 60 Filed 02/12/20 Page 1 of 6 PageID #: 571



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT HUNTINGTON

MICHAEL WALKER, individually,

                Plaintiff,

vs.                                          Civil Action No. : 3:18-cv-01523
                                             Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

                Defendants.

                 MOTION FOR LEAVE TO SUPPLEMENT PLAINTIFF’S
                 MOTION FOR SUMMARY JUDGMENT EXHIBITS WITH
                  THE INCLUSION OF THE PUTNAM 911 “CAD SHEET”

        Plaintiff, by counsel, John H. Bryan, hereby moves the Court for leave to supplement his

motion for summary judgment by the inclusion of the recently-received Putnam 911 Center

“CAD” sheet, which shows the exact time and date of the encounter at dispute herein. In support

hereof, the plaintiff states as follows:

        On February 4, the same day plaintiff’s counsel received a screenshot of the video with

the timestamp, plaintiff’s counsel emailed a FOIA request on the Putnam County 911 center,

requesting information from the exact time, date and location. On February 7, 2020, plaintiff

received an email from Putnam 911, in response to our FOIA, with a CAD sheet document

proving conclusively the date, time, and 911 call information regarding the encounter in dispute.

The exact document, minus any redactions, was provided to opposing counsel by email. A copy


                                                !1
    Case 3:18-cv-01523 Document 60 Filed 02/12/20 Page 2 of 6 PageID #: 572



redacted pursuant to Court Rules is attached hereto as an exhibit. This document renders the

screenshot moot, as it is a self-authenticating public record under the F.R.E. Rule 902, and

conclusively establishes the date and time of the encounter.

       Plaintiff had previously served a FOIA request on Putnam County Sheriff’s Department

requesting any records, documents, or information on the encounter with Michael Walker on

February 21, 2018, which was sent on August 22, 2018. However, no documentation was

received at that time pertaining to either the 911 call, the CAD sheet, or any sort of indication of

the timing of the incident. Any records on file at the Putnam County Magistrate Court were

obtained, which likewise gave no indication as to the time of the counter.

       It’s unusual that the existence of a CAD sheet record between the officers and dispatch

would not have been provided to the plaintiff by the defendants. No 911 CAD sheet, or other

timing information, nor any report whatsoever, was ever received from Putnam County pursuant

to Rule 26 disclosures, or otherwise, during this litigation. This presumes that one did not exist,

or was unrecoverable. The Putnam County Commission was a defendant herein and had a duty

under Rule 26 to provide information regarding the incident. They had the information the entire

time, and never provided it, while at the same time representing an incorrect time of the incident.

Whether this was done consciously, or merely mistakenly, it hardly prejudices the defendants to

correct false representations of the facts submitted to the Court - especially where they were in

custody of the document.

       Moreover, the 911 CAD sheet also corrects another false representation made by

Defendant Donahoe. Much of the defendant’s claim of reasonable suspicion has pertained to the




                                                  !2
    Case 3:18-cv-01523 Document 60 Filed 02/12/20 Page 3 of 6 PageID #: 573



characterization of the firearm as an “AR-15,” or an “assault rifle.” Donahoe testified that the

911 call pertained to a man with an assault rifle:

       Q.      Do you remember what the substance of the dispatch call was?

       A.      Basically, there was a guy walking down the road with an assault rifle.

(Donahoe Dep. 6:18-21). However, the CAD sheet, from Putnam County, says nothing about an

“assault rifle.” Nor does it mention a school. The “original dispatch remarks,” as per the CAD

sheet are, “MAN W/ A BACK PACK AND A RIFLE WALKING TOWARDS SHEETZ.” It also

characterizes the call as a “MAN WITH A GUN CALL.” It notes that the call came in on

02/21/2018 at 17:49:59, which is exactly 5:50 p.m. It then notes that the defendants arrived at

the scene at 17:58:21, which is 5:58, consistent with the video screenshot showing the video

being turned on at 5:56 p.m.

       In their response, the defendants blame the plaintiff for his testimony regarding the

timing of the incident, where he admittedly didn’t have “any idea,” but guessed “morning,”

rather than afternoon. But if the Court examines their response to plaintiff’s motion for summary

judgment, they also cited the testimony of deputies Donahoe and Pauley:

       The Plaintiff’s filings neglect to mention that at the time of the stop, Mr. Walker was less
       than a mile from Teays Valley Christian School, and was walking in the direction of the
       school. Exhibit 1, Depo. of Brian Donohoe, Pg. 22, Lines 1-16; Exhibit 2, Depo. of
       Brandon Pauley, Pg. 16, Lines 12-20; Exhibit 3, Depo. of Michael Walker, Pg. 31, Lines
       7-10. This occurred on a Wednesday morning, when school was in session. The
       officers also testified that their concern regarding Mr. Walker’s conduct was heightened
       because the interaction occurred seven (7) days after the nationally-covered school
       shooting in Parkland, Florida, putting them on a heightened alert for copycat crimes.
       Depo. of Brandon Pauley, Pg. 16, Line 11 – Pg. 17, Line 7; Depo. of Brain Donohoe, Pg.
       22, Line 1 – Pg. 23, Line 5.




                                                     !3
    Case 3:18-cv-01523 Document 60 Filed 02/12/20 Page 4 of 6 PageID #: 574



(Def.’s Resp. M.S.J. at 6-7). The cited testimony of Deputy Donahoe pertains to his claim that

the 911 call referenced an “assault rifle,” and he goes on to state his concern because he knew

that a school was in the area (Donahoe Dep. 22:5-21). Whether or not there were basketball

games at the school during that time, or not, is besides the point, and is irrelevant to the

objectively-apparent facts. Defendants specifically argued that since it was “morning,” and

“school was in session,” that Donahoe had some justifiable basis for reasonable suspicion. Those

facts turn out to be false.

        Lastly, the CAD sheet also shows another falsity in Defendant Donahoe’s testimony. He

testified that he was concerned that plaintiff might be a school shooter. However, the CAD sheet

shows that his report back to dispatch, following the encounter, does not corroborate that

testimony. Instead, it corroborates the video. He reports that dispatch will probably receive more

calls regarding a subject carrying a gun, even referencing him again as a so-called sovereign

citizen: “PROB RECEIVE MORE CALLS ON SUB SOVEREIGN SUB, CARRYING

GUN-10-4.” That was time stamped at 18:06:25, so 6:06 p.m. Nothing was reported about the

school a mile away. Only anticipated additional calls of people afraid of seeing a man with a gun.

        There was yet another revelation in the CAD sheet calling into question Deputy

Donahoe’s testimony. In the video, Donahoe called Michael Walker a “sovereign citizen” and on

page 3 of the CAD sheet, he labels him as such to the 911 dispatcher (i.e., “SUB SOVEREIGN

SUB”). During his deposition however, he denied knowing anything about Michael being a

sovereign citizen, nor telling anyone the same:

        Q.      You con’t know who issued that report [the 2/23/18 BOLO characterizing plaintiff
        as a sovereign citizen] or who prepared that report?



                                                  !4
    Case 3:18-cv-01523 Document 60 Filed 02/12/20 Page 5 of 6 PageID #: 575



        A.      I have no idea.

        Q.     And you don’t know how they came to get the information that Mr. Walker
        allegedly has sovereign citizen behavior?

        A.      I have no idea.

        Q.      That didn’t come from you?

        A.      No, sir.

        Q.      Did you tell anyone that Michael Walker was a sovereign citizen?

        A.      No, sir.

(Donahoe Dep. 19:10-21).

        WHEREFORE, the plaintiff respectfully requests leave of the Court to supplement the

exhibits included in his motion for summary judgment to include the attached 911 Center “CAD”

sheet, and for such other and further relief as this Court deems just and fit.



                                               MICHAEL WALKER
                                               By Counsel




/s/ John H. Bryan
John H. Bryan (WV Bar No. 10259)
JOHN H. BRYAN, ATTORNEYS AT LAW
611 Main Street
P.O. Box 366
Union, WV 24983
(304) 772-4999
Fax: (304) 772-4998
jhb@johnbryanlaw.com

for the Plaintiff



                                                  !5
      Case 3:18-cv-01523 Document 60 Filed 02/12/20 Page 6 of 6 PageID #: 576



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

MICHAEL WALKER, individually,

               Plaintiff,

vs.                                           Civil Action No. : 3:18-cv-01523
                                              Hon. Robert C. Chambers, U.S. District Judge

M. H. LOVEJOY, in his individual capacity,
B.E. DONAHOE, in his individual capacity,
B.W. PAULEY, in his individual capacity,
PUTNAM COUNTY COMMISSION, a
political subdivision of the State of West
Virginia,

               Defendants.

                                  CERTIFICATE OF SERVICE

        I, John H. Bryan, do hereby certify that I have delivered a true copy of the foregoing

PLAINTIFF’S MOTION FOR LEAVE TO SUPPLEMENT PLAINTIFF’S MOTION FOR

SUMMARY JUDGMENT EXHIBITS WITH THE INCLUSION OF THE PUTNAM 911 “CAD

SHEET” upon counsel of record by using the CM/ECF System, this the 12th day of February,

2020, and addressed as follows:

John P. Fuller, Esq.
Charles R. Bailey, Esq.
Adam K. Strider, Esq.
BAILEY & WYANT, PLLC
500 Virginia Street, East, Suite 600
Post Office Box 3710
Charleston, WV 25337-3710

                                                      /s John H. Bryan




                                                 !6
